PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Loesche, et al.
Application No. 16/761,513
Filed: May 5, 2020	
Attorney Docket No. PAT057938
-US-PCT
:
:
:                        DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed March 14, 2022, to revive the above-identified application.

 The petition is GRANTED.

A review of the record discloses that a non-final Office action was mailed on September 10, 2021, which set a shortened statutory period for reply of three (3) months.  No reply having been received, the application was held abandoned on December 11, 2021. On March 14, 2022, the present petition was filed, along with an amendment. While it is noted that the requirements of 37 CFR 1.137(a) were satisfied in the petition filed March 14, 2022, a decision on the petition was never rendered.  

Since the requirements of 37 CFR 1.137(a) were satisfied on March 14, 2022 the petition is granted nunc pro tunc.

This application is being referred to the Technology Center Art Unit 1647 for review of the response filed March 14, 2022.

Telephone inquiries concerning this decision should be directed to Debra Wyatt at (571) 272-3621.

/DEBRA WYATT/Paralegal Specialist, OPET